Appellant now contends that the indictment herein is fundamentally defective and charges no offense against the laws of this State. Said indictment charges in the usual form that appellant did then and there unlawfully and not for medicinal, mechanical, scientific or sacramental purposes transport spirituous, vinous and intoxicating liquors and malt liquors capable of producing intoxication, etc. Appellant's contention is that the amendment to the Dean Law contained in Chapter 61, Acts Second Called Session of the Thirty-seventh Legislature, is unlawful and invalid, in that it is contrary to the purport and effect of the constitutional amendment forbidding the manufacture, sale, etc., of intoxicating liquor. We find ourselves entirely unable to agree with appellant's contention. The constitutional amendment permits the manufacture, sale, etc., of intoxicating liquors for four excepted purposes. In the enactment of the Dean Law the Legislature saw fit to put a restrictive regulation upon the manufacture, sale, etc., of such liquors for said excepted purposes, by requiring the persons who so attempt to do, to procure a permit. The question of a permit has no application and is of no concern to one who is not transporting liquors for one of the *Page 431 
excepted purposes. The indictment alleges that appellant was transporting the liquors found in his possession for a purpose other than any of said exceptions.
Appellant's motion for rehearing will be overruled.
Overruled.